DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 4, 5, 7-11, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, at least one wire routing structure formed on the backplane, configured to accommodate and route at least one external wire connected to the at least one wire terminal, wherein the at least one external wire are configured to connect the at least one wire terminal with a driving module for the LED lamps.
Claim 11 recites, inter alia, at least one wire routing structure formed on the backplane, configured to accommodate and route at least one external wire connected to the at least one wire terminal, the at least one external wire are configured to connect the at least one wire terminal with the driving module for the LED lamps.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-5, 7-10, 13-15 and 17-20 are allowed based on dependency on an independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/Examiner, Art Unit 2875         

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875